Citation Nr: 0705015	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the right tibia 
and fibula, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the left tibia and 
fibula, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for arthritis, edema, 
muscle spasms, and osteoporosis of the lower extremities, 
including as secondary to service-connected bilateral stress 
fractures to the tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of October 2005.  This 
matter was originally on appeal from August 2000 and May 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

In October 2001, the veteran's authorized representative 
withdrew her request for a videoconference hearing before a 
Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
service-connected residuals of stress fractures to the right 
tibia and fibula are not manifested by acute stress fracture, 
decreased range of motion, or motor or sensory abnormalities.  

3.  The competent medical evidence shows that the veteran's 
service-connected residuals of stress fractures to the left 
tibia and fibula are not manifested by acute stress fracture, 
decreased range of motion, or motor or sensory abnormalities.  

4.  The medical evidence does not include diagnoses of 
arthritis, edema, muscle spasms, or osteoporosis; the medical 
evidence does not link the veteran's reported symptoms to 
either an event in service or the veteran's service-connected 
residuals of stress fractures to the left and right tibia and 
fibula.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of stress 
fractures to the right tibia and fibula have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5262 (2006).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of stress 
fractures to the left tibia and fibula have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5262 (2006).  

3.  Arthritis, edema, muscle spasms, and osteoporosis of the 
lower extremities, including as secondary to service-
connected bilateral stress fractures to the tibia and fibula, 
were not incurred or aggravated during active service, nor 
are they proximately due to or the result of a service-
connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In October 2005, the 
Board remanded the issues currently before the Board to the 
Appeals Management Center (AMC) for VCAA compliance.

The Board AMC fulfilled the requirements of the VCAA as 
directed in the October 2005 remand.  In correspondence dated 
in April 2006, the AMC advised the veteran of what the 
evidence must show to establish entitlement to service 
connection on a direct basis, service connection as secondary 
to another service-connected disability, and an increased 
rating for a service-connected disability.  The AMC advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The AMC also advised the 
veteran of how disability ratings and effective dates are 
determined for service connection claims.  The AMC also 
requested that the veteran provide any evidence in her 
possession that pertained to the claims.  This notice is in 
full compliance with the VCAA and no further notice is 
necessary prior to Board adjudication.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and treatment records from the Lexington VA Medical 
Center (VAMC).  The RO has also provided the veteran with VA 
examinations in February 2001 and June 2003.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to her appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to her claims.  Accordingly, the Board 
will proceed with appellate review.

II.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2006).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided; with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided; and with slight knee or ankle disability, a 10 
percent evaluation is provided.  

Analysis

The Board has considered all medical evidence in the record 
concerning the severity of the veteran's condition throughout 
the course of this appeal.  The most pertinent of all the 
medical evidence consists of a radiology report from VAMC 
Lexington, dated in June 2000; and VA examination reports, 
dated in February 2001 and June 2003.  These reports reflects 
objective findings of residuals of stress fractures to the 
right and left tibia and fibula, but they do not reflect that 
the conditions are productive of more than slight knee or 
ankle disability.  A brief discussion of this evidence 
follows.  The Board also reviewed treatment records from VAMC 
Lexington and progress notes from Dr. R.H.  These records, 
however, provide little information regarding the severity of 
the service-connected residuals of stress fractures and no 
further discussion of these is warranted. 

In the June 2000 radiology report, the examiner reported that 
a bone scan showed bilateral tibial fractures with active 
inflammatory process in both ankles and feet.  

The February 2001 VA examination shows that Dr. C.L. found 
the following on examination.  There was no swelling, 
crepitus, instability, or decreased range of motion in either 
knee on examination.  Ankles were also without tenderness, 
swelling, or decreased range of motion.  The bilateral tibial 
and fibular areas were without motor sensory changes.  
Muscles were well developed and without spasm.

Dr. C.L. also reported the following observations and 
opinions from diagnostic tests.  Plain films of the hips, 
knees and ankles were negative for degenerative changes.  A 
bone scan revealed continued inflammation in what may be the 
areas of the stress fractures.  The uptake in the knees and 
ankles represented inflammation of unknown etiology.  The 
veteran had no evidence of osteoporosis, and it was unlikely 
that the stress fractures had caused inflammation in the 
ankles and knees.  The veteran reported intermittent muscle 
spasm, which would likely resolve as the stress fractures 
resolved.

In the June 2003 VA examination report, Dr. C.L. reported the 
following findings and opinions.  Physical examination of the 
lower extremities revealed no range of motion, gait, muscle 
strength, or neurological abnormalities.  A bone scan of the 
lower extremities revealed healed bilateral tibial stress 
fractures of the shin splint type, as well as one of the 
third metatarsal.  There was no indication of acute ongoing 
stress fractures.  There was also no indication of uptake of 
the tracer in any joint such as the ankles.   

While the medical evidence shows objective findings of 
residuals of bilateral stress fractures of the tibia, the 
medical evidence does not show that either the left or the 
right is severe enough to warrant a higher 20 percent rating, 
which requires moderate disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 2562 (2006).  Instead, the competent medical 
evidence shows that the veteran has healed stress fractures 
that are not productive of limitations of motion, including 
by pain; muscle weakness; or neurological defects.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals of stress 
fractures to the right and left tibia and fibula cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with her employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).
 
III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

Analysis 

The veteran claims that she suffers from arthritis, edema, 
muscle spasms, and osteoporosis of the lower extremities as a 
result of her service-connected bilateral stress fractures to 
the tibia and fibula.  The medical evidence does not support 
this claim for two reasons.  First, the medical evidence does 
not show diagnoses for the claimed conditions.  Second, the 
medical evidence does not link the veteran's reported 
symptoms to either an event in service or the veteran's 
service-connected residuals of stress fractures to the left 
and right tibia and fibula.

The February 2001 VA examination report was negative for 
findings of arthritis, edema, muscle spasms, or osteoporosis.  
Although Dr. C.L. reported inflammation in the knees and 
ankles shown by a bone scan, Dr. C.L. stated that it was 
unlikely that the stress fractures had caused it.  Dr. C.L. 
also found, based on x-rays, that there were no degenerative 
changes in the hips, knees or ankles.  

The June 2003 VA examination report also failed to support 
the veteran's claim.  In that report, Dr. C.L. specifically 
noted the absence of swelling in the lower extremities.  Dr. 
C.L. also noted that laboratory testing revealed normal 
values of Rheumatoid Factor, Sedation rate, and antinuclear 
antibody (ANA), which, according to the doctor, essentially 
ruled out chronic inflammatory joint disease.  Dr. C.L. also 
found no muscle strength abnormalities.  

There is nothing in the June 2003 VA examination report 
confirming a diagnosis for any one of the claimed conditions.  
There is also nothing in the report linking any of the 
veteran's complained of symptoms to either an incident in 
service or the veteran's service-connected residuals of 
bilateral stress fractures to the tibia and fibula.

The Board has reviewed progress notes from, Dr. R.H., dated 
in September 2002 and December 2002, which reflect diagnoses 
of arthritis and osteoporosis.  In those notes, however, Dr. 
R.H. did not specify whether these diagnoses were confirmed 
by objective testing such as x-rays.  More importantly, these 
records included no opinion as to an etiology of either 
disease.  These records do not provide a basis for granting 
service connection for the claimed conditions on either a 
direct or a secondary basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the right tibia 
and fibula is denied.

2.  Entitlement to a higher initial rating for service-
connected residuals of stress fractures to the left tibia and 
fibula is denied

3.  Entitlement to service connection for is arthritis, 
edema, muscle spasms, and osteoporosis of the lower 
extremities, including as secondary to service-connected 
bilateral stress fractures to the tibia and fibula, is 
denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


